Citation Nr: 0519203	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-17 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an ear disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a stomach or chronic gastrointestinal disorder 
to include gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service in World War II.

This appeal to the Board of Veterans Appeals (the Board) is 
brought from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles that held 
that new and material evidence has not been submitted to 
reopen a previously denied claim relating to the veteran's 
left ear and a gastrointestinal disorder.

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for an ear disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2004).

On July 12, 2005, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance the case on the docket due to 
his age, pursuant to 38 C.F.R. § 20.900(c) (2004).

The substantive issues relating to both ## 1 and 2 addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In 1947, the RO denied the veteran's claim for service 
connection for an ear and stomach disorder; a timely appeal 
was not taken therefrom.    

2.  Additional evidence which has been submitted since the 
RO's 1947 decision, bears directly and substantially on the 
specific matters and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSION OF LAW

The evidence received since the 1947 RO decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

Limited service documentation is of record, and at the time 
of the RO decision in 1947, the record included the limited 
service data and a VA hospital summary from 1947, absent 
examination.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1947 RO decision, the veteran has 
submitted extensive additional statements including from 
friends, colleagues and physicians, with regard to his 
service exposures and problems, his in-service and post-
service ear problems and stomach complaints to present, and 
collateral evidence including clarification of clinical 
evidence.     

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim.  New and material evidence having 
been submitted, the claim is reopened.



ORDER

New and material evidence has been submitted and the 
veteran's claim for service connection for an ear disorder is 
reopened; the appeal is granted to that extent.

New and material evidence has been submitted and the 
veteran's claim for service connection for a stomach or 
chronic gastrointestinal disorder to include gastroesophageal 
reflux disorder (GERD), is reopened; the appeal is granted to 
that extent.



REMAND

With the reopening of the veteran's claims relating to his 
claimed ear and digestive problems, both issues must be 
addressed based on their substantive merits.

The veteran had combat service in World War II (including at 
Iwo Jima, Saipan, the Marshall and Hawaiian Islands, as an 
automatic weapons crewman) at which time he was exposed to 
the excessive gunfire associated with artillery.  He also 
asserts that he experienced injury which had an impact on 
both his ears and his abdomen.

Virtually no service medical records are in the file, and 
those that are in the file are not in the best of shape.  His 
collateral documentation, however, confirms his service in 
the Pacific and exposure to acoustic trauma.  One argument 
has been that he developed a left ear drum problem as a 
result of the gunfire blast concussion injury.

There are no service clinical records in the file relating to 
care for stomach complaints.

However his separation examination reflects that he was seen 
for stomach trouble at Tripler General Hospital (now Army 
Medical Center).  He also had experienced dengue fever and 
malaria.  Audiometric testing was not apparently undertaken.

On the veteran's initial claim for benefits in 1947, he said 
that he had had ear trouble in about April 1944 and had been 
seen for stomach trouble at Tripler in March 1944.

Extensive affidavit and other evidence has been submitted 
relating to both ear and stomach complaints.

Current clinical records confirm that the veteran has a 
variety of organic gastrointestinal problems, although there 
are no specific medical opinions of record as to their 
etiology and exact duration.

In July 1947, the veteran was admitted to VA hospital care 
for tonsillitis.  He has said that he was seen for ear 
problems, but the limited records from that care do not so 
reflect.    

In this regard, it is unclear that the veteran fully 
understands what is required to support his claim, and 
specifically, that chronic evidence of post-service problems 
is one of the many things that are required.

And there are no medical opinions of record with regard to 
the etiologies of the veteran's current ear or 
gastrointestinal problems.

The Board has no option but to remand the case for the 
following development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional evidence to 
submit as to either issue, particularly 
with regard to symptoms and care shortly 
after separation from service, and from 
either medical or lay sources, he should 
be requested to do so.  The RO should 
assist him as required.  And inquiry 
should be made as to whether there may be 
additional service records including 
relating to care at Tripler in 1944, 
and/or at VA in 1947; if so, these should 
be acquired.

2.  The case, and all evidence obtained 
in connection therewith, should be 
forwarded for review prior to scheduled 
examinations of the veteran by VA 
physicians with expertise in ear and 
gastrointestinal problems to determine 
the exact nature of all current problems, 
and their probable etiology, to include 
the probability of their being in any way 
related to service or inservice 
experiences.  The opinions should be 
annotated to the clinical evidence of 
record and otherwise fully supported.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, the RO 
should issue a comprehensive SSOC, and 
the veteran and his representative should 
be given a reasonable opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


